Title: Thomas Jefferson’s Observations at Monticello Related to Calculation of Latitude, 11 October 1815–31 January 1816
From: Jefferson, Thomas
To: 


          
            
              date
              Merid. Alt. by circle
              same halved
              merid. Alt. from horizon
              difference
              ⊕error of instrum.
               
            
            
              1815.
              °′″
              °
              ′
              ″
              °
              ′
              ″
              °
              ′
              ″
              
               ′″
              *satisfactory
            
            
              *Oct. 
              11
              90–18– 0 
              45–
               9
              – 0
              45–
              26
              –0
              0–
              17
              –0
              
               6– 0
              † not satisfactory
            
            
              
              13
              88–29– 0 
              44–
              13
              –30
               
               
              
               7–30
              ⊕ the error to be subtracted where the count is on the lower graduan; but to be added if on the upper.⊕ the line of collimation (or point of coincidence of the 2 images) which ought to be at the zero inscribed on the instrument is found to be really so many minutes below it. the measure of the vertical angle therefore commencing so much below it, the difference must be added if the upper graduation is used, or subtracted if the lower.
            
            
              
               
               
               
               
               
              
               5–
            
            
              
              18
              85– 2–30 
               
               
               
              
              *3–30
            
            
              
               
               
               
               
               
              
              *6
            
            
              
              19
              84–22– 0 
              42–
              11
              – 0
              42–
              34
              –0
              0–
              23′
              –0
              
              *6
            
            
              *
              25
              80– 6– 0 
              40–
               3
              – 0
              40–
              23
               
              0–
              20
              –0
               
              *6
            
            
              1816.
               
               
               
               
               
               
            
            
              Jan.
              21
              64– 0– 0 
              32–
               0
              – 0
               
               
              *
              (
               1–30
            
            
              
              29
              *67–58– 0 
               
               
               
               2–30
            
            
              
              30
              B.
              (
              68–28–30 
               
               
               
               4–
            
            
              
              p
              68–26
               
               
               
               3–30
            
            
              
              31
              B
              (
              68–56
               
               
               
               3–30
              
            
            
              
              p
              68–25
               
               
               
               4
              
            
          
        